Citation Nr: 1040676	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus with onychomycosis of the 
right great toenail.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
October 2006 and March 2007 rating decision by which the RO 
denied entitlement to the benefits sought herein.

The issues of entitlement to service connection for depression 
and PTSD are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus with 
onychomycosis of the right great toenail is manifested by no more 
than the need for insulin, oral medication, and a restricted 
diet.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 20 percent for the Veteran's service-connected diabetes 
mellitus with onychomycosis of the right great toenail have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in October 2005, November 2006, and January 2007 that 
fully addressed all three notice elements and was sent prior to 
the initial AOJ decision in these matters.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, Dingess-compliant notice provided in 
March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service personnel records, 
service treatment records, VA clinical records, and private 
medical records.  The record contains a formal finding regarding 
the lack of availability of Social Security Administration 
records.  The Veteran was afforded comprehensive VA medical 
examinations in furtherance of his claims.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009)

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's service-connected diabetes mellitus with 
onychomycosis of the right great toenail has been rated 20 
percent disabling by the RO under the provisions of Diagnostic 
Code 7913.  38 C.F.R. § 4.119.

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated, is assigned a 100 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating

Diabetes mellitus requiring insulin and restricted diet, or use 
of an oral hypoglycemic agent and a restricted diet is assigned a 
20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

On September 2006 VA diabetes mellitus examination, the Veteran 
reported less than one hypoglycemic episode a week.  He had not 
been hospitalized due to his diabetes mellitus.  The Veteran was 
on a restricted diet but did not have to restrict his activity to 
prevent hypoglycemic reactions.  The Veteran was taking insulin 
and other oral medication to control the disease.  There was no 
diabetic retinopathy, and the Veteran's complaints of left thigh 
and foot numbness were the result of a spinal condition unrelated 
to diabetes mellitus.  There were no amputations or skin lesions.  
There was onychomycosis of the right great toenail but no ulcers.  
There was sensation in all the toes.  The diagnosis was of 
diabetes mellitus requiring insulin and other oral medications 
without peripheral neuropathy.

On December 2006 VA diabetes mellitus examination, the Veteran 
complained of left lower extremity foot numbness, which was said 
to be unrelated to his diabetes mellitus.  He reported 
hypoglycemic episodes and indicated that he followed a restricted 
diet 50 percent of the time.  There were no skin lesions, and the 
Veteran was using prescription cream for his right great toenail 
onychomycosis.  There were no cardiovadscular, renal, or eye 
complications.  The Veteran was on insulin and oral medications 
to control blood glucose levels.  The examiner diagnosed type II 
diabetes mellitus requiring insulin and oral medication, symptoms 
of erectile dysfunction unrelated to diabetes mellitus, left 
lower extremity neuropathy unrelated to diabetes mellitus, and 
onychomycosis of the right great toenail secondary to diabetes 
mellitus.  

On March 2008 VA diabetes mellitus examination, the Veteran 
denied frequent hypoglycemic reactions.  He also denied diabetes-
related hospitalizations.  He was on insulin and oral medications 
and followed a diabetic diet.  His activities were not restricted 
as a result of his diabetes mellitus.  He saw a diabetic care 
provider every six months.  There were no visual problems due to 
diabetes mellitus.  After additional testing, the examiner 
diagnosed type II diabetes mellitus under treatment, essential 
hypertension under treatment, and onychomycosis of the right 
great toenail.  The examiner opined that the Veteran's 
onychomycosis was unrelated to service or to his service-
connected diabetes mellitus.  The examiner explained that 
complications resulting from diabetes mellitus were systemic and 
were not limited to one area of the body.  For example, diabetic 
retinopathy occurred in both eyes and peripheral neuropathy 
occurred bilaterally.  Had the onychomycosis been related to the 
Veteran's diabetes mellitus, it would have been present in many 
toenails and fingernails on both sides of the body.

A December 2009 VA examination report noted that the Veteran was 
following a restricted or special diet and that he was not 
restricted in the ability to perform strenuous activities.  At 
that time, the examiner indicated that there was no evidence of 
onychomycosis of the right toenail.  

The Board observes that the Veteran's diabetes mellitus has been 
essentially stable during the entirety of the appellate period.  
As such, a staged rating will not be considered.  Hart, supra.

A review of the evidence reveals that a 40 percent evaluation for 
the service-connected diabetes mellitus is not warranted because 
regulation of activities is not required.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

The record does not reveal any diabetes-related complications 
other than possibly onychomycosis of the right great toenail.  No 
further compensation need be considered for onychomycosis, as the 
manifestations are minor and include only a need to apply cream.  
The relationship between the onychomycosis and the Veteran's 
diabetes mellitus is in dispute.  However, regardless of its 
origins, a compensable evaluation would not be warranted under 
the applicable provisions.  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008. 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the Veteran filed his claim well before October 2008.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria, set out immediately below, is applicable.

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, 
provides that, if the skin condition covers an area of less than 
5 percent of the entire body or exposed areas affected, and no 
more than topical therapy is required during the past 12-month 
period, a noncompensable rating is warranted. If at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

The Veteran's onychomycosis of the right great toenail implicates 
less than five percent of the body.  As such, a compensable 
evaluation is not warranted under Diagnostic Code 7806, and a 
separation evaluation need not be considered.  


The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable as a result of diabetes mellitus.  In 
addition, a claim for TDIU was denied by the RO in a March 2010 
rating action and that decision has not been appealed.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  Rice, supra.

An extraschedular rating need not be considered.  With respect to 
the first prong of Thun, the evidence in this case does not show 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected diabetes mellitus 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's diabetes mellitus with the 
established criteria found in the rating schedule for diabetes 
mellitus shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  For this reason, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore adequate.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 20 percent for the Veteran's service-
connected diabetes mellitus with onychomycosis of the right great 
toenail is denied.




REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records reflect no psychiatric problems.  
Indeed, the Veteran explicitly denied psychiatric symptomatology 
on entry and upon separation from service, and the Veteran was 
found to be psychiatrically normal on enlistment and discharge.  
During service, the Veteran sought no psychiatric treatment, and 
no anomalous behavior is apparent from a review of the service 
records.

The Veteran suffered a TBI following a car accident in October 
2000.  The injuries resulted in cognitive deficits.  

In February 2002, the Veteran underwent a comprehensive 
neuropsychological evaluation.  Axis I diagnoses of dementia due 
to closed head injury, mood disorder due to TBI, and anxiety 
disorder due to TBI.  

March 2005 VA medical records reveal an Axis I diagnosis of a 
medically induced mood disorder (traumatic brain injury in 2000) 
vs. intermittent explosive disorder.  

An October 2005 VA progress note reflects a diagnosis of 
depression secondary to general medical conditions and rule out 
PTSD.  In July and September 2006, depression secondary to 
medical condition was assessed.  The same finding was rendered in 
June 2007.  

In January 2010, the Veteran was afforded a VA PTSD examination.  
The Veteran reported that his stressors as that he spent one hour 
in the DMZ, which terrified him, as the older soldiers told him 
that in the event of war, they would be the first to die.  Toward 
the end of his tour of duty in Korea, the Pueblo Incident took 
place.  Pursuant to the incident, gasoline was rationed.  A 
noncommissioned officer punched the Veteran in the eye because 
the Veteran allegedly did not giving him all of the fuel that he 
needed.  The Veteran stated that he found out that his high 
school friend had been killed in Vietnam after he had returned 
from Korea.  He was still bothered by the Pueblo Incident. The 
examiner did not render a diagnosis of PTSD, but he did diagnose 
depressive disorder not otherwise specified, anxiety disorder not 
otherwise specified, and amnesic disorder due to TBI.  However, 
the examiner stated that assuming the Veteran served in the DMZ 
in Korea under physical duress, his emotional symptoms were, at 
least as likely as not, due to in-service experiences that 
exacerbated pre-existing anxiety and depression.  The examiner 
also noted that the Veteran did not meet DSM IV threshold stress 
criterion as there was no evidence of probable loss of life or 
bodily integrity.  The examiner had access to the Veteran's VA 
medical records but not to the claims file.  One assumes, 
therefore, that he did not have the opportunity to review private 
medical records, service treatment records, and the service 
personnel records.

During the pendency of the appeal, the regulation pertaining to 
service connection for PTSD was amended.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  If the stressor claimed by the 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that the veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortal fire; grenade; small arms fire, included suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psychophysiological state of fear, helplessness, 
or horror.  38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Board finds that an additional VA psychiatric examiner is 
necessary.  While the January 2010 examiner did not list an AXIS 
I diagnosis of PTSD, it was noted that emotional symptoms are as 
likely as not the result of events experienced during active 
duty.  It was also noted that the reported stressors were 
insufficient, but in light of the recently amended regulation 
pertaining to PTSD, it appears that another opinion is warranted.  
In addition, the Board cannot rely on the January 2010 
examination report in determining the appropriate disposition 
regarding either depression or PTSD because it is lacking in 
rationale and not based upon a review of the record in its 
entirety.  The Board will ask, therefore, that a VA psychiatric 
examination be scheduled in order to determine the etiology of 
the Veteran's currently diagnosed depression and clarify the 
presence and etiology of PTSD .  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (holding that a VA examination is required 
when (1) there is evidence of a current disability, (2) evidence 
establishing an "in- service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support incurrence 
or aggravation, (3) an indication that the current disability may 
be related to the in-service event, and (4) insufficient evidence 
to decide the case).  Regarding depression, there is evidence 
that it may be related to service.  Thus, an examination must be 
provided.  The examination instructions are contained below.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
March 2010, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the claims file.  In addition, the Veteran 
and his representative should be informed of 
any such problem.

2.  Following the above, the RO should make a 
specific determination, based upon the 
complete record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service, and, if so, the nature 
of the specific stressor or stressors.  
Should the RO determine that the record 
establishes the existence of a stressor or 
stressors, the RO must specify which stressor 
or stressors it has determined are 
established by the record. 

3.  The report of the examination should 
include a complete rationale for all opinions 
expressed and the claims folder should be 
made available to the examiner prior to the 
examination.

4.  Schedule a VA psychiatric examination for 
an opinion regarding the etiology of the 
Veteran's currently diagnosed depression.  
The examiner must be provided with the claims 
file prior to the examination and the 
examination report must reflect a review of 
pertinent material in the claims folder.  
Specifically, the examiner must indicate 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's depression is related to service.  
Moreover, the examiner should indicate 
whether there is a current diagnosis of PTSD 
and if so, comment explicitly on whether 
there is a link between any verified stressor 
or stressors and the current diagnosis of 
PTSD.  In connection with the examination, 
the examiner must review all pertinent 
documents in the claims file and provide a 
full rationale for all opinions and 
conclusions presented.

5.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  The remaining 
claims should be readjudicated, to include 
consideration of the revised rating criteria 
of 38 C.F.R. § 3.304.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


